Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 1 of 49 PageID #: 1565



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK




          MARIE TRAVIS, on behalf of    *                     Case No. 17-CV-04885(JFB)
           herself and all others       *
           similarly situated,          *
                                        *
                         Plaintiff,     *                     Central Islip, New York
                                        *                     January 24, 2019
               v.                       *
                                        *
          NAVIENT CORPORATION, et al., *
                                        *
                         Defendants.    *
                                        *
          * * * * * * * * * * * * * * * *

                             TRANSCRIPT OF CIVIL CAUSE FOR
                         INITIAL CONFERENCE AND MOTION HEARING
                           BEFORE THE HONORABLE GARY R. BROWN
                             UNITED STATES MAGISTRATE JUDGE

          APPEARANCES:

          For the Plaintiff:                    BRIAN C. GUDMUNDSON, ESQ.
                                                Zimmerman Reed, P.L.L.P.
                                                1100 IDS Center
                                                80 South Eighth Street
                                                Minneapolis, MN 55402

                                                GEORGE V. GRANADE, II, ESQ.
                                                Reese, LLP
                                                100 West 93rd Street, 16th Floor
                                                New York, NY 10025


          For the Defendants:                   LISA M. SIMONETTI, ESQ.
                                                Vedder Price, LLP
                                                1925 Century Park East, Suite 1900
                                                Los Angeles, CA 90067

         Proceedings recorded by electronic sound recording, transcript
         produced by transcription service.


                         Fiore Reporting and Transcription Service, Inc.
                                4 Research Drive, Suite 402
                          Shelton, Connecticut 06484 (203)929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 2 of 49 PageID #: 1566

                                                                                      2


 1             (Proceedings commenced at 2:11 p.m.)

 2                    THE CLERK:     Calling case civil 2017-4885, Travis vs.

 3       Navient Corporation.        Counsel, please state your appearance

 4       for the record.

 5                    MR. GUDMUNDSON:        Good afternoon, Your Honor.      Brian

 6       Gudmunson on behalf of the plaintiff.

 7                    MR. GRANADE:     Good afternoon, Your Honor.         George

 8       Granade on behalf of the plaintiff.

 9                    THE COURT:     Excellent.     And?

10                    MS. SIMONETTI:     Good afternoon, Your Honor.         Lisa

11       Simonetti for defendants.

12                    THE COURT:     Okay.     And when you say that, who are

13       the defendants?

14                    MS. SIMONETTI:     Navient Corporation and Navient

15       Solutions, LLC.

16                    THE COURT:     Got it.     Okay.     I know it's a student

17       loan case.     I was concerned the shutdown would have affected

18       you in some way, but I guess not.           Okay.

19                    MS. SIMONETTI:     Not yet.

20                    THE COURT:     Not yet.     Not us yet either, but we're

21       getting close.

22                    MS. SIMONETTI:     Right.

23                    THE COURT:     All right.     What's the -- tell me what

24       the problem is with the loans?

25                    MR. GUDMUNDSON:        We're here, Your Honor, I believe

               Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 3 of 49 PageID #: 1567

                                                                                   3

 1       because the plaintiff submitted a letter to Judge Bianco

 2       simply asking that discovery go forward.

 3                   THE COURT:     I know.     What's the problem with the

 4       loans?    Tell me.

 5                   MR. GUDMUNDSON:        I'm sorry.

 6                   THE COURT:     What is the problem with the student

 7       loans?

 8                   MR. GUDMUNDSON:        With the student loans?

 9                   THE COURT:     Yeah.

10                   MR. GUDMUNDSON:        I misunderstood your question, Your

11       Honor.

12                   THE COURT:     Okay.

13                   MR. GUDMUNDSON:        I apologize.

14                   THE COURT:     Okay.

15                   MR. GUDMUNDSON:        The problem with the student loans

16       is how they were serviced.          The defendant is a combination of

17       companies that contract with the federal government to carry

18       out the actual day-to-day servicing of the loans.

19                   THE COURT:     Okay.

20                   MR. GUDMUNDSON:        The Government may do the lending,

21       but collecting the bills, sending the bills, negotiating how

22       those are going to be paid is left up to Navient.

23                   THE COURT:     I'm familiar with the concept.

24                   MR. GUDMUNDSON:        Many, many, many millions of

25       Americans are.


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 4 of 49 PageID #: 1568

                                                                                   4

 1                   THE COURT:     Okay.

 2                   MR. GUDMUNDSON:        And the problem here is that it was

 3       uncovered, we believe and we've alleged, as the CFPB and a

 4       number of states' attorney generals, that Navient, in the

 5       course of carrying out its servicing activities, determined at

 6       a certain point that taking borrowers who are financially

 7       strapped through the options that were available to them was

 8       too costly.

 9                   And so to do a workaround that was much less costly,

10       they would be simply put into forbearance, whether that was

11       the right thing to do or not.

12                   THE COURT:     And now forbearance means what?

13                   MR. GUDMUNDSON:        Forbearance means that you stop

14       paying your student loan.

15                   But while you're not paying the interest continues

16       to accrue, so that when you come out of forbearance you have a

17       higher monthly payment.

18                   THE COURT:     What are the other options?       In other

19       words, I can't pay, what else can we do?

20                   MR. GUDMUNDSON:        Well, there's a number of options

21       that are available by regulation and that we believe Navient

22       was obligated to at least discuss or walk or enroll them in.

23                   And it includes basically looking at a person's --

24       I'm sorry -- a borrower's income and determining whether it

25       should be lowered, whether it should be lowered to zero,


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 5 of 49 PageID #: 1569

                                                                                   5

 1       whether, you know, there's other arrangements that could be

 2       made other than forbearance.

 3                    THE COURT:    Okay.

 4                    MR. GUDMUNDSON:       Forbearance would generally

 5       considered a last step.

 6                    THE COURT:    Okay.     You have how many plaintiffs?

 7                    MR. GUDMUNDSON:       There is one named plaintiff.

 8                    THE COURT:    Okay.     And you would guess that the

 9       class size is what, if you can.

10                    MR. GUDMUNDSON:       Well, if it was based on how many

11       people have contacted our office to inquire about becoming a

12       plaintiff, it would be in the many, many, many, many large

13       number of people.      We do not have a number yet.        Certainly in

14       the many, many thousands.

15                    THE COURT:    Okay.

16                    MR. GUDMUNDSON:       We do not yet know if it's in the

17       many millions.

18                    THE COURT:    And the class would encompass what

19       geographic area, what time frame?          What's your -- how are you

20       defining a class?

21                    MR. GUDMUNDSON:       All borrowers of Navient who had --

22       I'm sorry.     All borrowers who had loans serviced by Navient.

23                    THE COURT:    Nationwide?

24                    MR. GUDMUNDSON:       Nationwide.   And, of course --

25                    THE COURT:    That's interesting.      And I say


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 6 of 49 PageID #: 1570

                                                                                    6

 1       interesting because I've had -- I haven't had this exact

 2       formulation, but I've had a lot of similar issues in the

 3       mortgage lending business, right.

 4                    So what I generally find there -- maybe it's

 5       different because it's a federal program, but that the banking

 6       laws are such that it's usually state by state, because

 7       usually you're only licensed to do mortgages in your own

 8       state.    So there would be a different class action in New

 9       Jersey.    That's not the case here?

10                    MR. GUDMUNDSON:       It is not the case here.     Although

11       the business that Navient has somewhat self-limits the reach,

12       the geographic reach, because --

13                    THE COURT:    Okay.

14                    MR. GUDMUNDSON:       -- there's other servicers.

15                    THE COURT:    All right.

16                    MR. GUDMUNDSON:       And so, you know, if I -- I'm from

17       Minnesota.     And so if I borrowed money in the State of

18       Minnesota and decided to move to New York, I haven't lost my

19       claim.    It emanates from the federal regulatory scheme.

20                    THE COURT:    Got it.

21                    MR. GUDMUNDSON:       So it sort of transports with you.

22       Although if Navient doesn't do business in Hawaii, we'll have

23       no class members in Hawaii.

24                    THE COURT:    Okay.     And what was the actual impact on

25       your named plaintiff of the scheme that you allege?             Your


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 7 of 49 PageID #: 1571

                                                                                          7

 1       claim is what, that a person paid or accrued interest that

 2       they wouldn't have accrued if some of the other options were

 3       presented?

 4                    MR. GUDMUNDSON:       Devastating financial impact.           Our

 5       client is a woman who lives I think maybe five miles from the

 6       front door of this courthouse.             She's a very-hard working

 7       person.    She had severe health issues that stopped her from

 8       working.     She went back to work.

 9                    It came back.       She had to stop.        Each time she --

10       I'm paraphrasing of course, Your Honor, because the complaint,

11       it speaks for itself.

12                    THE COURT:    Got it.       Got it.   Got it.     We're just

13       talking.     Go ahead.

14                    MR. GUDMUNDSON:       Yeah.     When she couldn't work, she

15       needed help and was told go into forbearance.

16                    Her now bills are now such that they're too much for

17       her to pay.     And every day that goes by pushes her further and

18       further, sort of to in a financial distress.                It's a familiar

19       theme across the class.

20                    THE COURT:    No.     No.     I hear you.     I was just trying

21       to kind of scope the problem.

22                    MR. GUDMUNDSON:       Sure.

23                    THE COURT:    In other words, did the interest get

24       bigger than the principal?

25                    MR. GUDMUNDSON:       It certainly did.


               Fiore Reporting and Transcription Service, Inc.       203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 8 of 49 PageID #: 1572

                                                                                   8

 1                    THE COURT:     It did.

 2                    MR. GUDMUNDSON:        Oh, I don't have the figures

 3       sitting in front of me, but the interest is much more now than

 4       it was when she originally started.

 5                    THE COURT:     No.     Did it get more than -- did it get

 6       larger than the principal?           I'm trying to kind of --

 7                    MR. GUDMUNDSON:        Oh.

 8                    THE COURT:     Are we talking thousands and tens of --

 9       what's the numbers like?          That's what I'm trying to get a feel

10       for.

11                    MR. GUDMUNDSON:        I don't have that information in

12       front of me, but I can certainly get it.

13                    THE COURT:     Okay.     It matters to your client.

14                    MR. GUDMUNDSON:        Oh.   It --

15                    THE COURT:     I try to understand cases from, you

16       know, from the each point of view.

17                    MR. GUDMUNDSON:        You're absolutely right, Your

18       Honor, and I appreciate that perspective very much.

19                    From my client's perspective, who we've spoken to

20       even very recently, is getting notices after notices about

21       being delinquent and potentially going into default.

22                    She looks at what she's able to take in each month

23       in income and what she's has to pay.              And it's that number

24       that comes on that check that just doesn't seem to make any

25       sense.


                Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 9 of 49 PageID #: 1573

                                                                                    9

 1                   THE COURT:     All right.     So I try to challenge you

 2       all as much as possible.        And I recognize we're not here --

 3                   MR. GUDMUNDSON:      Certainly.

 4                   THE COURT:     -- for a class action motion.         You're

 5       not even there yet.

 6                   But in formulating a discovery plan or obligations

 7       and so forth, I have to think of things, right?             I don't know

 8       what the basis of the motion to dismiss is.             I'm going to

 9       admit to all of you I haven't looked at it.             That's Judge

10       Bianco's motion.      It hasn't been referred to me.

11                   If it is, I'll dig into it.         If you want to consent

12       to me for all purposes, you can.            And there's no -- there's

13       no prejudice for not consenting to a magistrate judge.               I have

14       to say that.     It's in the law.        A double negative, you know

15       what that means.

16                   But what I mean by that though is if you want to do

17       that, at some point it's more convenient, talk to each other

18       first and make sure you both agree.

19                   MS. SIMONETTI:      Right.

20                   THE COURT:     I don't want hear, oh, we'll agree and

21       they won't.     I don't care.     It's up to you.       All right.

22                   MR. GUDMUNDSON:      Certainly.

23                   THE COURT:     But I have to go a little bit more into

24       it to sort of see what we're talking about.             I have a weird

25       question.     I'm going to ask it in a rude manner.


               Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 10 of 49 PageID #: 1574

                                                                                   10

  1                    How could this possibly become a class action in

  2       terms of the commonality aspect, meaning that your client was

  3       sick, didn't work for a while, then did work for a while, and

  4       was put into forbearance.

  5                    Although you think that maybe she could have taken

  6       option B, which was something else, to lower her income and

  7       lower the payments and roll it differently.

  8                    Isn't everyone's story going to be different in that

  9       regard?

 10                    MR. GUDMUNDSON:     I think that in every single class

 11       action that's ever been brought that would be true.            In this

 12       case --

 13                    THE COURT:     Oh, not really.

 14                    MR. GUDMUNDSON:     Well --

 15                    THE COURT:     I have class actions involving thousand

 16       dollar fines.     Everybody's owed a thousand dollars.         We're

 17       done.     It's very easy.

 18                    MR. GUDMUNDSON:     Okay.

 19                    THE COURT:     Right?   That's beautiful.    You know.

 20       That's what the class action stuff is best at.           This is hard

 21       though, right?

 22                    MR. GUDMUNDSON:     Certainly.   And you're asking a

 23       legitimate question.        It's a question that Judge Bianco asked

 24       since there's a motion to strike the class allegations pending

 25       before him.


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 11 of 49 PageID #: 1575

                                                                                   11

  1                   THE COURT:    Right.

  2                   MR. GUDMUNDSON:       And we talked about it at the

  3       hearing.

  4                   THE COURT:    And he's a great jurist.        So if I got

  5       one that he got, I'm feeling good today.            So go ahead.

  6                   MR. GUDMUNDSON:       Sure.    And listen, we believe that

  7       in discovery it is going to be borne out that everybody's a

  8       victim of a common scheme.

  9                   And so what we need to find out is, number one, was

 10       there a common scheme and was everybody injured?            Whether they

 11       were damaged in a different way, we feel it's pretty black

 12       letter law they can't defeat a class.

 13                   But what Your Honor's wondering, I believe --

 14                   THE COURT:    Right.

 15                   THE COURT:    -- in order for me to get --

 16                   THE COURT:    How am I going to manage this at the end

 17       of the day?    That's what I'm asking.

 18                   MR. GUDMUNDSON:       How am I -- how am I going to

 19       manage this?

 20                   THE COURT:    Yeah.

 21                   MR. GUDMUNDSON:       Well, I think it helps to look at

 22       it from a damages perspective.            Like how could each of these

 23       persons have been damaged without looking at -- well, one of

 24       the core things, and this isn't class cert, but one of the

 25       core things we believe we'll be allegedly is that every single


               Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 12 of 49 PageID #: 1576

                                                                                  12

  1       person, whether they go into forbearance or not, pays a

  2       certain amount for servicing.

  3                    And you know this because if you agree to certain

  4       paperless billing and things like that they'll reduce your

  5       interest rate.     So a component of what everybody's paying is

  6       for servicing.

  7                    THE COURT:   Oh, that's interesting.

  8                    MR. GUDMUNDSON:      And they did not receive the value

  9       of what they paid for no matter whether they --

 10                    THE COURT:   Oh, that's interesting.

 11                    So you're saying to me that one potential sort of

 12       easy damage fix is to say everyone gets the value of the

 13       servicing returned to them?

 14                    MR. GUDMUNDSON:      Under a breach of contract theory

 15       or other theories, yes.

 16                    THE COURT:   That's interesting.      That's interesting.

 17                    MR. GUDMUNDSON:      Right.   And then we've got -- and

 18       then we've got other, you know, of course consequential

 19       damages and things like that that could be handled through

 20       individual examinations, like we do in many cases that are

 21       certified but damages issues are left for later.

 22                    THE COURT:   Okay.     So you're the one asking for

 23       discovery.

 24                    Counsel, I'm going to let you speak.        Don't worry.

 25       I'm not --


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 13 of 49 PageID #: 1577

                                                                                13

  1                    MS. SIMONETTI:    I'm not anxious.

  2                    THE COURT:   I'm just exploring everything I can.

  3                    And your adversary is going to say to me but we got

  4       this motion to dismiss that's going to kill this class action.

  5       Forget it.     And they want all of this.      What's all of this?

  6       What do you really want at this stage?

  7                    MR. GUDMUNDSON:    Well, it's again our complaint.       I

  8       don't want to -- I don't have it sitting in front of me and I

  9       don't want to say something that's askance, but it sort of

 10       speak for itself, but I do want to tell Your Honor exactly

 11       what we're after here.

 12                    THE COURT:   Let me refine the question.       Let me

 13       refine the question by saying while her motion to dismiss is

 14       still pending, what are you looking for?

 15                    MR. GUDMUNDSON:    Oh, I'm sorry.

 16                    THE COURT:   Right.

 17                    MR. GUDMUNDSON:    I misunderstood Your Honor.

 18                    We are simply asking that discovery go forward.

 19                    THE COURT:   On what?

 20                    MR. GUDMUNDSON:    On everything.

 21                    THE COURT:   That makes it harder, right?

 22                    MR. GUDMUNDSON:    Well, I want to sort of apprise

 23       Your Honor, on the way to the courthouse here through the gale

 24       winds, Ms. Simonetti and I had a --

 25                    THE COURT:   I made it tough today.       So go ahead.


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 14 of 49 PageID #: 1578

                                                                                 14

  1       Yeah.

  2                    MR. GUDMUNDSON:    No.   It's well worth it.

  3                    We had a chance to talk and Ms. Simonetti raised

  4       some of these concerns with me and we did have a chance to

  5       sort of examine it.      And I'll tell you what I told defense

  6       counsel.

  7                    You know, up until today on the drive through the

  8       gale force winds, we have tried to negotiate a protective

  9       order, an ESI order, ESI protocol, discovery order.

 10                    We've got requests for production served.         We've

 11       received objections and responses.        We've received some

 12       documents.

 13                    We've also received a number of objections that we

 14       just look at and say, you know, from our perspective are

 15       ridiculous, from their perspective are very meritorious.

 16       We're probably going to be before Your Honor for a resolution

 17       of those at some point.

 18                    Let's move forward with meeting and conferring on

 19       those and getting them out of the way and moving forward with

 20       discovery.     Okay.

 21                    So Ms. Simonetti says to me -- what's in her papers

 22       and what she'll tell you, all well and good, but then you're

 23       going to say, okay, now start running the searches and start

 24       producing things without us really knowing what the scope of

 25       the case is.     You could get dismissed.      You may not get


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 15 of 49 PageID #: 1579

                                                                                15

  1       anything.    Very costly.

  2                   And I gave it some thought and I responded as

  3       follows.    There's nothing wrong at all with going forward with

  4       meeting and conferring on these objections, some of which are

  5       just -- I'm not even going to -- I could read them if Your

  6       Honor wants to hear them, but --

  7                   THE COURT:    No.     I really don't.

  8                   MR. GUDMUNDSON:       No.   No.

  9                   THE COURT:    I so don't.

 10                   MR. GUDMUNDSON:       We think that it's going to -- it's

 11       going to take some time to get through these things and

 12       understand exactly where we're going on this thing.

 13                   If such a point comes that we have resolved all

 14       these before Your Honor, we're received the orders which are

 15       very likely going to be needed, and we've resolved our ESI

 16       issues, and we still have not gotten an order, I think it's

 17       perfectly reasonable for us to say -- to put into any order

 18       that comes from Your Honor today the parties shall meet and

 19       confer at that point should an order not be pending whether or

 20       not you should go forward.

 21                   THE COURT:    Okay.     Let me add and let me stir it up

 22       by saying that to the extent that we're going forward with

 23       discovery -- and I'm not prejudging anything, I'm going to

 24       hear everybody first -- meeting and conferring is the golden

 25       rule, right, because you meet, you work it out.


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 16 of 49 PageID #: 1580

                                                                                  16

  1                   Because if you ask me for a decision, I'm happy to

  2       do it.   It's my job.     It's why they're -- well, not paying me

  3       now, but it's why they usually pay me, right, until the

  4       shutdown's over.

  5                   But that said, you know, the point is if you put it

  6       to me for a decision, I will make a decision that by

  7       definition will make everyone unhappy, right?           You won't get

  8       what you want.     You'll have to turn over too much.

  9                   You know, you know what you can do.         You know what

 10       you need.    And when you sit down and talk and figure it out,

 11       you're going to get a much better resolution than I'm going to

 12       be able to give you.      That said, sometimes you can't and

 13       that's why we're here.      That's why they give me this thing,

 14       right.   So we'll take care of it.

 15                   I see a range in my head already without even

 16       letting your adversary say word one to me today that could

 17       range from absolutely everything. 745,000 plaintiffs turn over

 18       every file, or I could say not at all.         Nothing.    Zero.

 19       Because the motion to dismiss is so wide ranging that I --

 20                   There are steps in between those two extremes,

 21       right?   One might be, Judge, what if we did discovery only on

 22       the named plaintiff in terms of her file?          Maybe you already

 23       have that stuff.     I don't know.

 24                   But as well as sort of the what I'm going to call

 25       the higher level stuff, you know.        Policies and procedures


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 17 of 49 PageID #: 1581

                                                                                    17

  1       manuals, you know, things that -- decisions that were made --

  2       you know, something that would be not overly burdensome.

  3                    Excuse me one second.

  4               (Pause.)

  5                    THE COURT:   All right.     I'm going to leave you with

  6       this thought.      I'll be right back.        All right?

  7                    MR. GUDMUNDSON:      Yes, Your Honor.

  8                    THE COURT:   You know, is there -- is there sort of

  9       some sort of core stuff that you'll get to even if it's in an

 10       individual case, right, that you could work out?               And I'm

 11       going to leave you to talk about that for a few seconds with

 12       your adversary and I'll be back.         Okay?

 13                    MS. SIMONETTI:      Thank you, Your Honor.

 14                    MR. GUDMUNDSON:      Thank you.

 15               (Court recessed at 2:26 p.m. and resumed at 2:33 p.m.)

 16                    THE COURT:   And?

 17                    MR. GUDMUNDSON:      Well, I think we agree on some

 18       things and I think we certainly disagree on some things that

 19       are pretty important to the plaintiffs.

 20                    THE COURT:   All right.     Well, hold onto the

 21       disagreement part and I'll come back.

 22                    Let me let you speak.

 23                    MS. SIMONETTI:      Thank you.     And just to clear up

 24       some of the context of the case, there are two defendants

 25       here.     The first is Navient Corporation, which is a holding


               Fiore Reporting and Transcription Service, Inc.       203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 18 of 49 PageID #: 1582

                                                                                    18

  1       company and does not in fact engage in any loan servicing

  2       activity.    So that presents a set of issues for us in that

  3       they're not actually engaged in any of these servicing

  4       programs.

  5                   THE COURT:    What do you say about that?

  6                   MR. GUDMUNDSON:       I say we need some jurisdictional

  7       discovery because our allegations, I think, are pretty clear

  8       in the complaint.

  9                   THE COURT:    Wait.     It's not jurisdictional.      She's

 10       saying we don't do that.      Right?        Unless you're alleging some

 11       kind of piercing of the corporate veil.            Right?

 12                   MR. GUDMUNDSON:       Well, these issues have been

 13       briefed.    We even briefed that issue in the motion to dismiss.

 14       But we --

 15                   THE COURT:    Wait.     You briefed the motion?      You

 16       briefed the issue on the parent company?

 17                   MR. GUDMUNDSON:       We did not.

 18                   THE COURT:    Okay.     So why don't you let the parent

 19       company out with the right to reinstate the complaint if

 20       discovery shows otherwise?

 21                   MR. GUDMUNDSON:       Well, we believe that the claims

 22       we've asserted against the parent company are meritorious.

 23                   THE COURT:    How can you believe that if they don't

 24       do loan servicing?

 25                   MR. GUDMUNDSON:       Well --


               Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 19 of 49 PageID #: 1583

                                                                                  19

  1                   THE COURT:     If she's right --

  2                   MR. GUDMUNDSON:        -- if they were --

  3                   THE COURT:     -- doesn't it end there?

  4                   MR. GUDMUNDSON:        No.   Because if they're responsible

  5       for the representations that were made, they would need to be

  6       doing the loan servicing themselves.

  7                   THE COURT:     I mean, it's an entity.       When you say

  8       they're responsible, what do you mean?

  9                   MR. GUDMUNDSON:        I'm actually actively litigating

 10       this in another case, so this is sort of at the forefront of

 11       my mind.    And I don't have this complaint sitting in front of

 12       me.   It's --

 13                   THE COURT:     That's okay.

 14                   MR. GUDMUNDSON:        But, you know, we've alleged the

 15       liability that they both have.           And they --

 16                   THE COURT:     Okay.     So, counsel, what I'm going to

 17       say to you is -- I don't know you.            You've never appeared

 18       before me before.      I think this is your first time.

 19                   MR. GUDMUNDSON:        Correct.

 20                   THE COURT:     Yeah.     Okay.    You seem a reasonable

 21       fellow, right?

 22                   And I'm just going to say to you, you know, when you

 23       have big complicated cases, sometimes there are relatively

 24       easy gives, right?

 25                   And you've got to remember although she's


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 20 of 49 PageID #: 1584

                                                                                  20

  1       representing a gigantic banking corporation, you probably see

  2       them as being like, you know, some huge corporate monolith,

  3       she's got a client to deal with, right?

  4                   If she can go home to her client and say you know

  5       what, we're working with these folks, they helped us with this

  6       piece, right, it engenders a little good will I think.            That's

  7       just something to think about.

  8                   MR. GUDMUNDSON:     Your Honor, we've seen nothing in

  9       the record today and certainly have not seen any arguments

 10       that indicate that that is warranted to dismiss this case.              So

 11       if Judge Bianco sees it differently, it's fine.

 12                   THE COURT:    But you hear my point?       I'm not saying

 13       that you're wrong on the merits.        I'm saying on the -- if she

 14       has a corporate entity that's been roped in erroneously, right

 15       --

 16                   MR. GUDMUNDSON:     We have no interest in reviewing

 17       documents or pursuing a defendant who has no liability.

 18                   THE COURT:    That's what I'm saying.       Wow.   We're in

 19       violent agreement you and I.       Okay.

 20                   Sorry.   Keep going.    So that's one, but go ahead.

 21                   MS. SIMONETTI:    All right.     So Navient Solutions,

 22       LLC is the servicing entity.       And these claims have to do with

 23       the two primary federal loan programs.         The Direct Loan

 24       Program and the Federal Family Education Loan Program or FFEL

 25       Program.


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 21 of 49 PageID #: 1585

                                                                                   21

  1                   THE COURT:    Okay.

  2                   MS. SIMONETTI:    Under the Direct Loan Program, the

  3       Government is the direct lender on the loans.            And under the

  4       FFEL Program there is an original creditor, then there are

  5       some guarantee agencies, and then the federal government is

  6       the ultimate guarantor.

  7                   THE COURT:    Right.     Okay.

  8                   MS. SIMONETTI:    But at the end of the day they --

  9                   THE COURT:    So it's either it's coming from a bank

 10       but it's guaranteed by the Government or it's coming directly

 11       from the Government.

 12                   MS. SIMONETTI:    Right.     At the end --

 13                   THE COURT:    And you're servicing both types?

 14                   MS. SIMONETTI:    We service both types.        That is

 15       correct.

 16                   THE COURT:    Excellent.     Okay.

 17                   MS. SIMONETTI:    And I think as all plaintiffs

 18       allege, we are probably the largest loan servicer in the

 19       country.

 20                   THE COURT:    Okay.

 21                   MS. SIMONETTI:    And it is a very large portfolio.

 22       And the claims in the complaint are based on state law, all of

 23       them.   And the central allegation is what the plaintiffs call

 24       steering.

 25                   THE COURT:    Hold on.     All of the claims are based on


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 22 of 49 PageID #: 1586

                                                                                 22

  1       state law?

  2                    MS. SIMONETTI:    Yes, they are.     So we have a

  3       preemption defense.       We say you can't do this because there's

  4       a higher education hat.

  5                    THE COURT:    Okay.     But there's something else, which

  6       is, when I asked you about the class before, you were saying

  7       nationwide, but what you really mean is people who started in

  8       New York, yes?

  9                    MR. GUDMUNDSON:       I'm sorry?

 10                    THE COURT:    It's people who -- when I asked you

 11       about the class, you said it would be a nationwide class.             But

 12       it can't be, right?

 13                    MR. GUDMUNDSON:       Well, we --

 14                    THE COURT:    The people had to have been in New York

 15       at some point.     Somebody from Minnesota who got a loan in

 16       Minnesota can't possibly claim the benefit of New York law.

 17                    MR. GUDMUNDSON:       But we've had -- we've had a choice

 18       of law analysis that's forthcoming with the class

 19       certification motion certainly, but we think that it

 20       conceivably could be certified nationwide.

 21                    THE COURT:    Where is the corporation domiciled?

 22                    MS. SIMONETTI:    Navient Corporation is domiciled in

 23       Delaware.     And Navient Solutions is either Delaware or

 24       Virginia, depending on how you look at it.

 25                    THE COURT:    Okay.     So we've got Delaware/Virginia


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 23 of 49 PageID #: 1587

                                                                                   23

  1       companies --

  2                    MS. SIMONETTI:    Right.

  3                    THE COURT:   -- and a borrow in Minnesota who's never

  4       seen the great state of New York -- and I'm sorry for that

  5       person -- but that can't be part of your class, right?

  6                    MR. GUDMUNDSON:    We believe it -- well, I'm not here

  7       to give a treatise on the law -- of choice of law, but

  8       certainly we've been able to certify classes nationwide under

  9       state law.     For example, in the Target data breach case.

 10                    THE COURT:   But there has to be some link, right?

 11       In other words, the person had -- the class member has to have

 12       been in New York at some point, when the loan was made or when

 13       it was serviced or when it was paid or something.           No?   If you

 14       were somebody who never left the great state of Minnesota, and

 15       borrowed money from them --

 16                    MR. GUDMUNDSON:    Well, certainly it may not be New

 17       York law applies except for those who live or reside in the --

 18                    THE COURT:   She just said to me all your clients are

 19       New York claims, yeah?

 20                    MR. GUDMUNDSON:    Okay.

 21                    MS. SIMONETTI:    They're all state law claims.          They

 22       are --

 23                    THE COURT:   Oh, not New York State law claims.

 24                    MS. SIMONETTI:    I'm sorry.

 25                    THE COURT:   They're just state, various states.           Got


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 24 of 49 PageID #: 1588

                                                                                    24

  1       it.     Sorry.   Sorry.     My bad.

  2                    MS. SIMONETTI:        Sorry, Your Honor.

  3                    THE COURT:      No.    No.

  4                    MS. SIMONETTI:        Sorry, Your Honor.    I didn't -- I

  5       didn't mean -- yes.

  6                    THE COURT:      I jumped to a -- I jumped to a

  7       conclusion there.         Okay.

  8                    MS. SIMONETTI:        I liked that conclusion though.       We

  9       just can't go there right now.

 10                    THE COURT:      So they're all state -- different

 11       states' laws, yes?

 12                    MS. SIMONETTI:        At the end of the day, I think that

 13       would be part of their analysis.           They have to show that

 14       they're common at that point in time.

 15                    THE COURT:      Understood.    Wow.   That's interesting

 16       too.     Interesting is bad for everybody.         I should say that out

 17       loud.     When I say interesting, that means a lot of arguments.

 18       I got it.

 19                    MS. SIMONETTI:        But the simple theory is steering.

 20       And the idea of steering is that in conversations with NSL's

 21       -- we call it NSL, customer service agents --

 22                    THE COURT:      Right.

 23                    MS. SIMONETTI:        -- that the agents steer them into

 24       forbearance rather than going through the income driven

 25       repayment analysis that Mr. Gudmundson mentioned.             You know,


                 Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 25 of 49 PageID #: 1589

                                                                                      25

  1       what's your income?      How many kids do you have?

  2                   That they steer them into forbearance programs.             I

  3       don't agree that forbearance is bad for everyone by any

  4       stretch.    It actually is meant to be a temporary --

  5                   THE COURT:    Okay.

  6                   MS. SIMONETTI:    -- form of relief.

  7                   But setting all of that aside, the case at the end

  8       of the day has to do with these conversations with

  9       theoretically millions of people, which is why we made the

 10       motion to strike the class allegations.

 11                   And, you know, fundamentally the claims are either

 12       non-disclosure claims or misrepresentation claims.            Again,

 13       it's part of the theme behind the motion to strike.

 14       And there is a very similar case that's pending in the Eastern

 15       District of Pennsylvania.

 16                   THE COURT:    I was going to ask about that.

 17                   MS. SIMONETTI:    This is the subject of the motion to

 18       transfer and consolidate and all of these things brought --

 19                   THE COURT:    Which one's first filed?

 20                   MS. SIMONETTI:    It's the one in Pennsylvania.           And

 21       those plaintiffs came here before Judge Bianco and made this

 22       motion to transfer and consolidate and all of these other

 23       forms of relief.     That was denied and that case is still

 24       ongoing there.

 25                   But discovery is not stayed in that case.          And so


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 26 of 49 PageID #: 1590

                                                                                26

  1       what we have been doing is -- back up one more second --

  2       that's also where the CFPB action is pending.

  3                   And that's, you know, sort of the main action that

  4       originally was brought with respect to these steering

  5       allegations.

  6                   THE COURT:    Okay.

  7                   MS. SIMONETTI:       So in connection with discovery

  8       here, we have produced to plaintiffs all of the information

  9       that we have produced to the plaintiffs in Pennsylvania.

 10                   THE COURT:    Okay.

 11                   MS. SIMONETTI:       So as we make document productions

 12       in that case, we take those documents and we send them over to

 13       the Travis case.     And --

 14                   THE COURT:    That was wise.

 15                   MS. SIMONETTI:       I think it's very reasonable and

 16       sort of a middle ground between everything and nothing.

 17                   THE COURT:    Yes.

 18                   MS. SIMONETTI:       And --

 19                   THE COURT:    And to the extent that your client

 20       accuses you of being soft, you could tell them I said I would

 21       have ordered you to do that anyway.         So we're good.

 22                   MS. SIMONETTI:       They're actually pretty reasonable.

 23                   THE COURT:    Okay.

 24                   MS. SIMONETTI:       They like to save money and they

 25       like to avoid, you know --


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 27 of 49 PageID #: 1591

                                                                                    27

  1                   THE COURT:    No.     No.   But it's smart because you're

  2       doing it anyway so why not.         You know.

  3                   MS. SIMONETTI:      Exactly.    And we have produced Ms.

  4       Travis' own file, that's, you know, call logs, correspondence

  5       history, recordings of conversations.

  6                   THE COURT:    Okay.     So what are you asking me to stay

  7       or put off for the time being?

  8                   MS. SIMONETTI:      It's a couple of things.      Anything

  9       that has to do with ESI is always a great matter of great

 10       controversy.     Who do you serve?       How many custodians?    What

 11       are the search terms?      What will it cost to pull back?         What

 12       do we review?     What's privileged?       All of those types of

 13       things.

 14                   And because there is this -- the Government actions

 15       pending -- so there are a few Government actions, a few states

 16       in the CFPB --

 17                   THE COURT:    Right.

 18                   MS. SIMONETTI:      -- there are undoubtedly documents,

 19       you know, that relate to the investigations that we would then

 20       have to go look for.

 21                   I'm aware, as of the past few days, that there are

 22       privileged -- bank examination, privileged documents related

 23       to the CFPB.     That is what counsel and I just talked about

 24       when you left the room.

 25                   THE COURT:    Okay.


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 28 of 49 PageID #: 1592

                                                                                 28

  1                   MS. SIMONETTI:    That's a privilege that belongs to

  2       CFPB. It appears under the regulations, not us.           So then there

  3       has to be notice.     And these are issues that --

  4                   THE COURT:    Yeah.   I handled this in an attorney

  5       general investigation of dental monopoly.          Look it, I got

  6       that.   Wow.   Five hundred cases.       I remember some of them.

  7                   MS. SIMONETTI:    Yeah.

  8                   THE COURT:    But I looked at that issue.       That's a

  9       little complicated, investigative stuff and other

 10       jurisdictions.

 11                   MS. SIMONETTI:    Exactly.

 12                   THE COURT:    Okay.

 13                   MS. SIMONETTI:    Exactly.     And when the privilege

 14       does not belong to the company.

 15                   So my understanding -- and trust me, I am no expert

 16       -- we would have to give notice to CFPB, deal with them in

 17       terms of whatever their response would be --

 18                   THE COURT:    Yeah.   That gets a little funny because

 19       -- I don't mean funny ha, ha, I mean funny odd, because the

 20       question is if it's your document, but the -- I'm going to

 21       make it up -- the Arizona Attorney General asked you for it,

 22       right --

 23                   MS. SIMONETTI:    Right.

 24                   THE COURT:    -- and they said give us all the

 25       documents you gave the attorney general.           But it's your


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 29 of 49 PageID #: 1593

                                                                                 29

  1       documents, it's not really privileged --

  2                   MS. SIMONETTI:      Right.

  3                   THE COURT:    -- they're just getting at it sort of

  4       through a privileged -- what you might -- because it would be

  5       a privilege mechanism it gets odd, right?

  6                   MS. SIMONETTI:      As I said --

  7                   THE COURT:    That's hard.

  8                   MS. SIMONETTI:      -- I'm no expert.      As I sit here

  9       right now, if any of this were to come to pass, I would

 10       certainly get up to speed.

 11                   THE COURT:    Right.

 12                   MS. SIMONETTI:      But for the moment, I guess how I

 13       look at it is we have provided the claims file.            We've

 14       provided these kind of core documents about the program, the

 15       IDR Program, that's the, you know, the basis of the case.

 16                   We will continue to provide these core documents to

 17       the extent that they are pulled and produced in the other

 18       case.   They stand then on the same footing.

 19                   THE COURT:    When was your motion fully briefed?

 20                   MS. SIMONETTI:      In this matter?

 21                   THE COURT:    Mm-hmm.

 22                   MS. SIMONETTI:      It was fully briefed -- it was heard

 23       on February 6th, 2018.

 24                   THE COURT:    Oh.    Okay.

 25                   MS. SIMONETTI:      But there was further briefing


               Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 30 of 49 PageID #: 1594

                                                                                  30

  1       requested that was completed in December.

  2                   I want to say you filed your last brief in December?

  3                   MR. GUDMUNDSON:     November/December.      It was a

  4       discrete issue requested by Judge Bianco.

  5                   MS. SIMONETTI:    Right.     Having to do with the Higher

  6       Education Act preemption.       And there were supplemental

  7       memoranda put in.     And that's where we stand vis-a-vis Judge

  8       Bianco.

  9                   THE COURT:    So I'm going to say no matter what

 10       you're going to get a 2019 decision.

 11                   MS. SIMONETTI:    That seems very likely, yes.

 12                   THE COURT:    I think that's a pretty good, reasonable

 13       estimate.

 14                   So the question is if I'm right, what do you need

 15       between now and sometime in 2019 when the motion to dismiss is

 16       decided?    What do we need to work on between then and now?

 17                   MR. GUDMUNDSON:     I think that first and foremost

 18       really the reason we're here -- and I don't want to be

 19       unreasonable --

 20                   THE COURT:    You're not.

 21                   MR. GUDMUNDSON:     -- and for your --

 22                   THE COURT:    And if I've accused you of the same, I

 23       did not mean to.

 24                   MR. GUDMUNDSON:     No.    No.   No.   Of course not.     And

 25       just for your court's information, there's a great deal of


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 31 of 49 PageID #: 1595

                                                                                 31

  1       collegiality between defense counsel and I.

  2                   THE COURT:    Good.

  3                   MR. GUDMUNDSON:       We've worked together quite well.

  4                   THE COURT:    Good.     That helps actually.

  5                   MR. GUDMUNDSON:       Yeah.   And I think that first and

  6       foremost we've got to get some of these objections squared

  7       away.

  8                   They're not ones that -- you know, if we've got a

  9       request give us the name or search the files for every person

 10       who's put in forbearance, and Your Honor's saying, you know,

 11       maybe we want to wait on that one because we want to see if

 12       there's class allegations or something like that, sure,

 13       absolutely.

 14                   But there's other things that are quite sort of ripe

 15       for resolving.     There's six or seven -- maybe a few more --

 16       requests that have been objected to outright that we -- no

 17       shock -- really want to resolve and obtain.

 18                   THE COURT:    Okay.

 19                   MR. GUDMUNDSON:       Not the least of which is

 20       information passed between the CFPB and the defendant,

 21       information related to investigations by the CFPB and the

 22       number of states' attorneys general.

 23                   Today we've heard about an objection that's not in

 24       their stated objections but which has been asserted that the

 25       CFPB may have.     I'd like to get to the nub of that.         I'd like


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 32 of 49 PageID #: 1596

                                                                                     32

  1       to litigate it and have it decided if that's going to --

  2                   THE COURT:    Forgive me.     This acronym you just used,

  3       CFPB --

  4                   MR. GUDMUNDSON:       Yes.

  5                   THE COURT:    -- stands for what?

  6                   MR. GUDMUNDSON:       Consumer Financial Protection

  7       Bureau.

  8                   THE COURT:    And what is that?

  9                   MR. GUDMUNDSON:       That is a --

 10                   THE COURT:    Which government does that belong to?

 11       Who is that?

 12                   MR. GUDMUNDSON:       That would be the executive branch.

 13                   THE COURT:    Okay.     Of the federal government?

 14                   MR. GUDMUNDSON:       I'm sorry?

 15                   THE COURT:    Of the federal government?

 16                   MR. GUDMUNDSON:       Of the federal government.

 17                   THE COURT:    I have to ask because there's state --

 18       there's all kinds of things, right?

 19                   Did they -- have they been brought into this?             In

 20       other words, are they telling you don't turn those over

 21       because it's ours?

 22                   MS. SIMONETTI:     So here's -- I'm sorry.      So there's

 23       so much going on here.       The CFPB filed an action in the

 24       Eastern District of Pennsylvania against these companies, so

 25       it's ongoing litigation.


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 33 of 49 PageID #: 1597

                                                                                   33

  1                   THE COURT:    Right.

  2                   MS. SIMONETTI:    And there are a couple of other

  3       state AGs that have brought similar claims, you know, sort of

  4       jumped on the --

  5                   THE COURT:    Against your client?

  6                   MS. SIMONETTI:    Correct.    That's correct.       And those

  7       -- some of them are in the Eastern District of Pennsylvania.

  8       And then there's Washington and California.            But there are a

  9       few different state -- and there's the one federal action.

 10                   So when I mentioned this examination privilege a

 11       little while ago, that's what I meant.         It's an examination

 12       privilege that belongs to the CFPB.

 13                   THE COURT:    What exactly is an -- because I've dealt

 14       with every kind of privilege there is I thought -- but what

 15       exactly is an examination privilege?

 16                   MS. SIMONETTI:    So I'm going to explain it based on,

 17       as I said, my non-expert understanding, but it is a privilege

 18       that goes to information and documents that would reveal

 19       something about the subject matter of the examination or the

 20       direction of the examination that the CFPB would object to

 21       being in the hands of other people.

 22                   THE COURT:    So it's sort of the little brother as

 23       such, or the little sister, of the law enforcement privilege,

 24       yeah?

 25                   MS. SIMONETTI:    Being a civil lawyer, I probably


               Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 34 of 49 PageID #: 1598

                                                                                      34

  1       shouldn't even say anything about that, but it sounds like it

  2       resonates with you.

  3                   But it is a privilege that is a product of the Code

  4       of Federal Regulations.         And that would have to be dealt with

  5       if we started to look for --

  6                   THE COURT:    But who does it require -- who is it

  7       intended to protect?

  8                   MS. SIMONETTI:       It's intended to protect the

  9       integrity of the CFPB's investigation.           I'm not -- I'm not

 10       stating that it can never be overcome.           That's not my

 11       understanding.

 12                   THE COURT:    No.     No.

 13                   MS. SIMONETTI:       But it's not for us to waive.        It's

 14       not for us to assert.

 15                   THE COURT:    What I'll say about that is this.           It's

 16       interesting and it will take a while to resolve if you all

 17       don't agree.

 18                   MS. SIMONETTI:       Right.

 19                   THE COURT:    You sort of feel, and I understand why,

 20       that you're not in a position to agree because it's not your

 21       thing.

 22                   MS. SIMONETTI:       Correct.

 23                   THE COURT:    I don't know if formally speaking the

 24       CFPB is within my jurisdiction in this particular matter.

 25       Obviously, it's a federal agency.           I'm the federal court.      I


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 35 of 49 PageID #: 1599

                                                                                       35

  1       get that.    But, you know, they're not here.          They're not

  2       before the Court.       They're not part of this case.

  3                   MS. SIMONETTI:     Right.

  4                   THE COURT:     But I'm not above inviting them to

  5       submit something.       In fact, that might be a way to start this.

  6       In other words, to say --

  7                   MS. SIMONETTI:     Well --

  8                   THE COURT:     -- I'd like you to inquire on behalf of

  9       the Court as to whether or not they're going to insist on

 10       this.

 11                   MS. SIMONETTI:     But you --

 12                   THE COURT:     And if they want to be heard and if they

 13       want to intervene.       And then we'll -- let's get it out.

 14                   MS. SIMONETTI:     Right.

 15                   THE COURT:     But that's one of the things that takes

 16       a long time.    So --

 17                   MS. SIMONETTI:     I agree it takes a long time.           And

 18       also what that means is that we would have to undertake the

 19       search now and the burden of finding all of those things.

 20                   THE COURT:     Well, I wouldn't put you to that search

 21       or burden until we get the issue out of the way, right?                In

 22       other words, are they going to -- let me make it clear.

 23                   Your request is turn over to me everything you've

 24       turned over to them.       Is that --

 25                   MR. GUDMUNDSON:     Among others, yes.


               Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 36 of 49 PageID #: 1600

                                                                                 36

  1                   THE COURT:    Okay.      But that would be the primary one

  2       where this investigative examination privilege might come up,

  3       fair?

  4                   MR. GUDMUNDSON:        One of them, yes.   Correct.

  5                   THE COURT:     Yeah.     You know, I would just say you

  6       could just take his request and say to CFPB this is the

  7       request the Court would like.          And they're free to file

  8       something with me.       I'll hear from them, right?

  9                   MS. SIMONETTI:     Well --

 10                   THE COURT:     And you'll get copies.      It will be on

 11       notice to everybody.

 12                   MS. SIMONETTI:     Right.     But here's --

 13                   THE COURT:     If they want to invoke a certain

 14       privilege here --

 15                   MS. SIMONETTI:     But here's the actual --

 16                   THE COURT:     -- come on in and invoke it.

 17                   MS. SIMONETTI:     -- here's the request.

 18                   Documents concerning any inquiry or investigation by

 19       any government entity, either state or federal, including, but

 20       not limited to, the CFPB, the United States Senate, DOJ, SEC

 21       or FTC related to any income driven repayment plan or

 22       forbearance.

 23                   THE COURT:     Right.

 24                   MS. SIMONETTI:     That is extremely broad.

 25                   THE COURT:     That's a different question, right?


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 37 of 49 PageID #: 1601

                                                                                     37

  1                    MS. SIMONETTI:     Okay.     But --

  2                    THE COURT:     Because we all can sit here and we

  3       recognize that what we really mean -- what that really means

  4       in terms of a problem is the CFPB.            Because --

  5                    MS. SIMONETTI:     I don't -- I don't know that.

  6                    THE COURT:     Well, hold on.      To your knowledge as you

  7       sit here and to their knowledge, the Montana State Troopers

  8       haven't investigated you for this, right?

  9                    MS. SIMONETTI:     Not them for sure.

 10                    THE COURT:     Right.   Right.

 11                    MS. SIMONETTI:     They have not.

 12                    THE COURT:     So you're kind of -- we know -- we're

 13       able to identify one problem.           We can talk about the breadth

 14       and the scope and the so forth --

 15                    MS. SIMONETTI:     Right.

 16                    THE COURT:     -- but let's get to what it really is

 17       about.     That's what it's really about, right?

 18                    MS. SIMONETTI:     It's about the CFPB and the handful

 19       of states that I mentioned.

 20                    THE COURT:     Right.   Right.

 21                    MS. SIMONETTI:     And so I guess what I'm trying to

 22       say is to me it's a little big backwards.            Because you would

 23       say go look for all of these documents, figure out what they

 24       are.     Could they possibly be subject to these privileges?              You

 25       know.     I don't know what the states' rights would be frankly.


                 Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 38 of 49 PageID #: 1602

                                                                                    38

  1       This is just something that came up in the past few days with

  2       CFPB.

  3                    What all is out there?       What is it?     Is it subject

  4       to privilege?      At that point, you are so deep in the weeds I

  5       suspect that you deal with that first and then you deal with

  6       the issue of what are the legal rights.

  7                    Because they can't -- you can't evaluate -- you

  8       can't evaluate privilege on anything until you see it.

  9                    THE COURT:     But you know that there has been an

 10       inquiry by this group.

 11                    MS. SIMONETTI:     There's litigation, there's no

 12       doubt.

 13                    THE COURT:     Right.   So you obviously can identify

 14       their counsel because you know where they are.

 15                    MS. SIMONETTI:     I know their counsel.

 16                    THE COURT:     And you could, you know, inform them we

 17       have this request. We haven't done the full search, but we

 18       recognize it would bear on the documents we turned over to

 19       you.     Right?   You know, your request for documents and the

 20       documents we've turned over to you.           Meaning the CFPB, yes?

 21                    MS. SIMONETTI:     So if you're talking about the

 22       company having turned over documents to the CFPB, I'm quite

 23       sure they have.

 24                    THE COURT:     Right.

 25                    MS. SIMONETTI:     Right.


                 Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 39 of 49 PageID #: 1603

                                                                                 39

  1                   THE COURT:    But I'm saying you could contact the

  2       CFPB and say this is a request.        Obviously, it reads on the

  3       stuff you've asked us for, the requests you've made of us and

  4       the stuff we've given you back.

  5                   Judge Brown, sitting in Central Islip, who has a

  6       gavel and is going to bang it soon, would like to know if you

  7       want to be heard on this or if you have any plan on invoking

  8       this quasi privilege.

  9                   MS. SIMONETTI:    Right.

 10                   THE COURT:    I'm calling it a quasi privilege for the

 11       reason I'm not sure it's as clearly defined having --

 12                   MS. SIMONETTI:    I think that the requirement is

 13       actually giving them notice.       So let's say you gave them

 14       notice with --

 15                   THE COURT:    Right.   So give them the notice, but

 16       tell them that, you know -- and keep it short, you know.

 17                   MS. SIMONETTI:    Right.    Right.

 18                   THE COURT:    That I would like to hear from you.         You

 19       need to hear back from them in two weeks because you're going

 20       to have to figure out if they're going to approach me, right?

 21                   So maybe three weeks from now, you know, guess what,

 22       they don't care.     And if they don't care, then we -- what's

 23       the --

 24                   MS. SIMONETTI:    I think the -- to me there's still

 25       burden in there because you're then asking them or someone to


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 40 of 49 PageID #: 1604

                                                                                  40

  1       look still at everything.

  2                    THE COURT:   No.    No.

  3                    MS. SIMONETTI:     Yes?

  4                    THE COURT:   No.    No.

  5                    MS. SIMONETTI:     There might be some things --

  6                    THE COURT:   I would like them to know if they --

  7                    MS. SIMONETTI:     -- that are privileged.

  8                    THE COURT:   -- intend in this matter at all --

  9                    MS. SIMONETTI:     At all?

 10                    THE COURT:   -- to invoke their examination

 11       privilege.

 12                    MS. SIMONETTI:     Oh.

 13                    THE COURT:   Because it's a weird thing.        I'm not

 14       sure you have standing to raise it.

 15                    MS. SIMONETTI:     I don't think we do.

 16                    THE COURT:   Right?

 17                    MS. SIMONETTI:     And I think we can't run afoul of it

 18       either.     Right.

 19                    THE COURT:   And certainly you don't know if they

 20       care.     Or if they do, what they care about, right?          Maybe the

 21       format of their subpoena is proprietary.           And they say don't

 22       turn over the subpoenas, but you could turn over the documents

 23       that -- and then we're done.           Then we know.   It's easy.

 24       Right?

 25                    Because he's not going to be able to convince me


               Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 41 of 49 PageID #: 1605

                                                                                      41

  1       that the subpoena is that relevant if that's really the thing

  2       that's -- I'm making this up, but you know -- you know what

  3       I'm saying?    We can cut through a lot of this.

  4                   So I'm going to direct you to reach out to their

  5       counsel at my request and say -- and give them the discovery

  6       request that you think may read on their stuff and tell them

  7       that they must as quickly as possible please -- and let's set

  8       -- seriously a short-time frame, the next couple of weeks --

  9       let you know if they want to be heard or if they have a

 10       position or if they don't care.         If they don't care, we're

 11       done.

 12                   MS. SIMONETTI:    I have not worked with them

 13       directly.     I do not know what their --

 14                   THE COURT:    Okay.     I can't --

 15                   MS. SIMONETTI:    -- response would be.

 16                   THE COURT:    I have these invitations I issue --

 17       they're called orders -- so I can issue one if you want.               If

 18       you need me to --

 19                   MS. SIMONETTI:    No.     No.

 20                   THE COURT:    If they won't get back to you, I'll give

 21       you something.

 22                   MS. SIMONETTI:    No.

 23                   THE COURT:    You know what I mean?        And I'll say if I

 24       don't hear back from you in two weeks, I'm going to assume

 25       that you have no privilege that you are invoking.            And we can


               Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 42 of 49 PageID #: 1606

                                                                                       42

  1       take it from there.

  2                   But that's a good issue and I'm glad you brought

  3       that up.    So we got one little piece -- see, we got a little

  4       piece of progress, right?         So that's one issue.

  5                   What else are the big issues we should work on now?

  6                   MR. GUDMUNDSON:       Are you still speaking to --

  7                   THE COURT:    I'm opening the floor for discussion.

  8                   MR. GUDMUNDSON:       Okay.     I think that -- I don't

  9       think I've been unclear in my negotiations and discussions

 10       with defense counsel.      But I think Your Honor is right.            I

 11       think that for a lot of these issues there doesn't need to be

 12       a collection of documents to resolve them.

 13                   For example, we've got a request out there for

 14       communications between Navient and the Department of Education

 15       about who may be liable under the contracts.            And it's a big

 16       issue in the case because it's a big issue in the case.

 17                   We're claiming third-party beneficiary status

 18       essentially and so it's a big issue.            They've objected on

 19       relevance grounds and we think that's pretty not there.                And

 20       so, you know, is it relevant or not?

 21                   I don't think you need to go through and run

 22       searches to the tune of millions of dollars to determine -- to

 23       negotiate that.     That's all we're asking to do, to negotiate

 24       these objections.

 25                   THE COURT:    Okay.     Okay.     So why don't I do this?


               Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 43 of 49 PageID #: 1607

                                                                                    43

  1       I'm not going to stay discovery at this point.

  2                   I do have one other question actually for defense

  3       counsel before I close this out.

  4                   MS. SIMONETTI:      Okay.

  5                   THE COURT:    If all of your legal dreams come true in

  6       Judge Bianco's decision, are the motions you made completely

  7       dispositive of the case or are there still things left?

  8                   MS. SIMONETTI:      Nothing left.

  9                   THE COURT:    Okay.     Even the individual claim?

 10                   MS. SIMONETTI:      Correct.

 11                   THE COURT:    And the strongest, shortest argument on

 12       that is what?     What's the -- what's your defense that could

 13       knock out the individual claim?

 14                   MS. SIMONETTI:      Preemption under the HEA.        And we

 15       also have substantive arguments on the merits of each of the

 16       claims.

 17                   THE COURT:    Okay.

 18                   MS. SIMONETTI:      The motion to strike obviously would

 19       not impact Ms. Travis.

 20                   THE COURT:    Interestingly, you told me there's sort

 21       of a parallel litigation in Pennsylvania.          Were those

 22       arguments raised there?

 23                   MS. SIMONETTI:      They were raised there.       And that

 24       motion to dismiss and strike also has not been ruled upon.

 25                   THE COURT:    Oh.     Interesting.   Okay.     That wasn't


               Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 44 of 49 PageID #: 1608

                                                                                     44

  1       what I thought you were going to say.

  2                   MS. SIMONETTI:     But I would --

  3                   MR. GUDMUNDSON:        But, Your Honor, I believe --

  4       sorry.

  5                   MS. SIMONETTI:     The one motion to strike that has

  6       been heard and ruled upon was granted.

  7                   THE COURT:     Okay.

  8                   MR. GUDMUNDSON:        And I believe the preemption

  9       argument has been ruled upon in both the CFPB and Pennsylvania

 10       actions.

 11                   THE COURT:     So what I'm going to say is this.           I

 12       think that my re-emphasis of the meet and confer rule really

 13       takes the day today because the truth of the matter is I'm not

 14       going to stay all discovery as a blanket matter.

 15                   I think the Second Circuit and Supreme Court have

 16       been very clear in their statements.          I have them up here and

 17       I read them once in a while.          Although attorneys don't believe

 18       me.

 19                   The Chief Justice of the United States Supreme Court

 20       said we have to move these cases faster.           We just can't always

 21       stay everything with every motion.          And I agree with that.

 22                   On the other hand, particularly because there is an

 23       outcome where plaintiff's counsel's nightmare may come to pass

 24       where they lose everything in a motion to dismiss, I'm not

 25       going to do something that's going to be an extraordinary


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 45 of 49 PageID #: 1609

                                                                                45

  1       expense.

  2                   So what that all says to me is that nothing is on

  3       the table here today that's really ripe yet in the sense that

  4       you need to talk to each other and figure where you're going.

  5       Try to work it out.      If you can't work it out, you're going to

  6       come to me, but I need specifics from you on this.

  7                   It's going to cost 850,000 man hours to do this,

  8       person hours to do this, or it requires attorneys to review

  9       300,000 documents and we think this category should be out.

 10       But I recommend being judicious with your selection, right.

 11                   And meanwhile if you ask for the world, you won't

 12       get that either, right, because you're going to wind up

 13       treading on this.

 14                   She'll -- there's so many.       There's 800,000 requests

 15       and I can't even --

 16                   Okay?   So you both have to sort of work together and

 17       figure it out.

 18                   I think providing the discovery from the other case

 19       was a really smart move and that kind of gives everybody

 20       something to work on and what not.

 21                   I think you should meet on the objections just like

 22       we worked -- at least talked through the high level objection

 23       on the examination privilege, right?

 24                   I think you all an sit down and do that, right, if

 25       you want.    It's still business hours.       I have two witness


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 46 of 49 PageID #: 1610

                                                                                  46

  1       rooms behind you.      You might be my guests.         You know, you can

  2       -- because like my family only gets together at weddings and

  3       funerals, I find that lawyers talk more when you're in the

  4       same room.     So while you're here today, if you want to try to

  5       work through something, it's a good idea.

  6                    If you want to set up confers for coming weeks, we

  7       can do that.     But I think you should just work on the stuff

  8       that you can get rid of without going to the expense of doing

  9       the search of a billion records and so forth.             Yeah?

 10                    MS. SIMONETTI:    Right.     And just for the record, on

 11       the issue of the investigation materials, I think -- I mean,

 12       it's conceivable that the company will have to go to each of

 13       the states as well.       I do not know what the rights of the

 14       various states might be, so --

 15                    THE COURT:    How many state investigations have there

 16       been?   Do you know?

 17                    MS. SIMONETTI:    There are a handful I want to say.

 18                    THE COURT:    Okay.     And I'm not talking about a

 19       statement as to the issue of Mary Jones in Nebraska

 20       complaining generally.

 21                    MS. SIMONETTI:    No.

 22                    THE COURT:    It's got to be the same sort of kind of

 23       conduct or same scope, right?

 24                    MS. SIMONETTI:    Right.     I understand.     So that's --

 25       for example, with the CFPB action, it involves the steering


               Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 47 of 49 PageID #: 1611

                                                                                 47

  1       allegations --

  2                    THE COURT:   Right.

  3                    MS. SIMONETTI:   -- and, you know, a handful of other

  4       things.     And then there are these I want to say four or five

  5       pending state cases --

  6                    THE COURT:   Okay.    Perfect.

  7                    MS. SIMONETTI:   -- that includes that.       I have no

  8       idea what the rights of those state AG's might --

  9                    THE COURT:   Right.    So let's start off with the one

 10       that we know about, right, and see if we can get that resolved

 11       in the next couple of weeks.

 12                    Thereafter, why don't you then solicit input from

 13       those states.     And if there's a problem, you can all, on

 14       consent, anytime, set up a briefing schedule for me where

 15       they're free to file something.

 16                    Because I think, you know, even though they're not

 17       parties here, I would let them intervene for that purpose.             I

 18       mean, it doesn't even have to be that formal.           I'll just take

 19       a letter.

 20                    Because you're in a very odd position.        I understand

 21       you can't waive something that might be protected by law,

 22       right?    But you're also -- you don't have the information you

 23       need to know whether they care, right?

 24                    Maybe it's one of those eh, whatever, suing anyway.

 25       Who cares.     Or it's an uh-uh, this stuff, this reveals our


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 48 of 49 PageID #: 1612

                                                                                  48

  1       informant or whatever.        I don't even know.

  2                   But it's a very interesting issue.         Interesting

  3       issues are expensive and take time.           And I don't encourage

  4       them for that reason.        It's what we live for as lawyers and

  5       judges.     We get excited.     But the clients, it's the worst

  6       thing for them.

  7                    So see if you can work around the issues as much as

  8       you can.     And if not, set up briefing schedules and I'll deal

  9       with -- and letter motions will be sufficient.

 10                    I have written a few things in the area if you want

 11       to look around.     I remember specifically the dental monopoly

 12       case and whatever.        There might be some case law that will

 13       help you.

 14                    I'm not saying my writings are at the end of the

 15       law, but I can show you where I started.           Right?   So take a

 16       look and see if that's helpful.           All right?

 17                    What else should we do today while we're together?

 18                    MR. GUDMUNDSON:        Nothing further from the

 19       plaintiffs, Your Honor.

 20                    THE COURT:     Anything else for the defendant while

 21       we're here?

 22                    MS. SIMONETTI:     I don't think so.

 23                    THE COURT:     Okay.     So again I think it was meeting

 24       all of you.     I think.     Yeah?

 25                    MS. SIMONETTI:     I believe so.


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-04885-RRM-ST Document 66 Filed 02/21/19 Page 49 of 49 PageID #: 1613

                                                                                  49

  1                    THE COURT:     Yeah.     It was delightful meeting all of

  2       you.     Keep working well together.        And you know how to find

  3       me.

  4                    MR. GUDMUNDSON:        Thank you, Your Honor.

  5                    THE COURT:     All right.     Have a good day.     Take care.

  6               (Proceedings concluded at 3:02 p.m.)

  7       I, CHRISTINE FIORE, court-approved transcriber and certified

  8       electronic reporter and transcriber, certify that the

  9       foregoing is a correct transcript from the official electronic

 10       sound recording of the proceedings in the above-entitled

 11       matter.

 12

 13

 14                                                   February 14, 2019

 15             Christine Fiore, CERT

 16                 Transcriber

 17

 18

 19

 20

 21

 22

 23

 24

 25


                 Fiore Reporting and Transcription Service, Inc.   203-929-9992
